Case 2:20-cv-03716-DMG-MAA Document 21-2 Filed 08/21/20 Page 1 of 4 Page ID #:449




                          EXHIBIT 1




                          EXHIBIT 1
   Case 2:20-cv-03716-DMG-MAA Document 21-2 Filed 08/21/20 Page 2 of 4 Page ID #:450




From:                              Craig Mariam
Sent:                              Friday, June 12, 2020 8:10 AM
To:                                'Wayne Harman'
Cc:                                Garrett Fahy; Stephanie Cobau; Fatima Ansary; Jeanne Farrar; 'Chris Ridder'
Subject:                           RE: Jeff Dunham v. Raymond Lei, OOShirts et al.


Wayne:

Thank you – Jeanne/Fatima, can you please circulate a dial in for Monday at 11 am PT?

Craig

         From: Wayne Harman
         Sent: Thursday, June 11, 2020 12:59 PM
         To: Craig Mariam
         Cc: Garrett Fahy ; Stephanie Cobau ; Wayne Harman
         Subject: RE: Jeff Dunham v. Raymond Lei, OOShirts et al.

         Craig,
         Thank you for your email. Are you available to discuss this matter either tomorrow or on Monday?
         Thanks,
         Wayne

         T. Wayne Harman
         LAVELY & SINGER
         PROFESSIONAL CORPORATION
         ATTORNEYS AT LAW
         2049 Century Park East, Suite 2400
         Los Angeles, California 90067-2906
         Telephone: (310) 556-3501 x272
         Cell: (305) 401-2590
         Facsimile: (310) 556-3615
         E-mail: wharman@lavelysinger.com
         www.lavelysinger.com

         From: Craig Mariam [mailto:cmariam@grsm.com]
         Sent: Wednesday, June 3, 2020 10:29 AM
         To: Martin Singer; Wayne Harman; Jake Camara
         Cc: Garrett Fahy; Stephanie Cobau
         Subject: Jeff Dunham v. Raymond Lei, OOShirts et al.

         Counsel:

         Good morning. Please be advised that we represent Ooshirts, Inc. and Raymond Lei in this matter going forward;
         therefore, please direct correspondence to our attention.

         We are working on the understanding that a responsive pleading is due on or before July 6, 2020; kindly advise if
         that is incorrect. Also, advise when is a good time to discuss, further to Local Rule 7-3.

         Thanks – Craig
                                                             1
Case 2:20-cv-03716-DMG-MAA Document 21-2 Filed 08/21/20 Page 3 of 4 Page ID #:451


   CRAIG J. MARIAM | Attorney at Law
   GORDON & REES LLP

   633 West Fifth Street, 52nd Floor
   Los Angeles, CA 90071
   P: 213-576-5000 | F:877-306-0043
   Licensed to Practice in CA, NV, NY, TX, MO, PA, ID
   cmariam@gordonrees.com
   vCard | Bio
   Arizona • California • Colorado • Connecticut • Florida • Georgia • Illinois • Maryland
   Missouri • Nevada • New Jersey • New York • North Carolina • Oregon • Pennsylvania
   South Dakota • Texas • Virginia • Washington • Washington, D.C.
    Please consider the environment before printing this email.




    This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is intended only for the
   use of the intended recipients identified above. If you are not the intended recipient of this communication, you are hereby notified that any unauthorized
     review, use, dissemination, distribution, downloading, or copying of this communication is strictly prohibited. If you are not the intended recipient and
           have received this communication in error, please immediately notify us by reply email, delete the communication and destroy all copies.


                                               GORDON REES SCULLY MANSUKHANI, LLP
                                                           YOUR 50 STATE PARTNER®
                                                              http://www.grsm.com




                                                                          2
   Case 2:20-cv-03716-DMG-MAA Document 21-2 Filed 08/21/20 Page 4 of 4 Page ID #:452




Subject:                         Jeff Dunham v. Raymond Lei, OOShirts et al. | Conference Call Scheduled on Monday,
                                 June 15, 2020 at 11:00 a.m. (PT)
Location:                        Office/Other

Start:                           Mon 6/15/2020 11:00 AM
End:                             Mon 6/15/2020 12:00 PM
Show Time As:                    Tentative

Recurrence:                      (none)

Meeting Status:                  Not yet responded

Organizer:                       Jeanne Farrar
Required Attendees:              'Wayne Harman'; Garrett Fahy; Stephanie Cobau; 'Chris Ridder'; Craig Mariam


Dial-in: 1-888-435-4283; and enter
Passcode 213 270 7856




                                                          1
